Case: 14-60501      Document: 00512889293         Page: 1    Date Filed: 01/05/2015




           IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                                  ___________________                United States Court of Appeals
                                                                              Fifth Circuit

                                     No. 14-60501                           FILED
                                  Summary Calendar                    January 5, 2015
                                  ___________________                  Lyle W. Cayce
                                                                            Clerk
ROGER BLADIMIR GARCIA ALVAREZ,

              Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

              Respondent
                               _______________________

                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 366 371
                              _______________________

Before DENNIS, SOUTHWICK, and HAYNES, Circuit Judges.

PER CURIAM:*

       IT IS ORDERED that respondent’s motion to dismiss the petition for
review for lack of jurisdiction, which we construe as a motion for summary
affirmance, is GRANTED.
       The petition for review is DENIED.
       IT IS FURTHER ORDERED that all outstanding motions are DENIED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.